   Case: 1:20-cv-00512 Document #: 56-3 Filed: 05/06/20 Page 1 of 2 PageID #:533




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 DAVID MUTNICK, for himself and others               )
 similarly situated,                                 )
                                                     )    Case No. 20 C 512
                   Plaintiff,                        )
                                                     )
            v.                                       )    Judge Sharon Johnson Coleman
                                                     )
                                                     )
  CLEARVIEW AI, INC; HOAN TON-THAT;                  )
  RICHARD SCHWARTZ; and CDW                          )
  GOVERNMENT LLC,                                    )
                                                     )
                           Defendants.

                                DECLARATION OF LEE S. WOLOSKY

       I, Lee S. Wolosky, hereby declare:

       1.        I am a partner with the law firm of Jenner & Block LLP, and am a member in good

standing of the New York state bar and the bar of the District of Columbia. I have been admitted

pro hac vice in this action by the Court for the purpose of representing Clearview AI, Inc., Hoan

Ton-That, and Richard Schwartz (collectively, the “Clearview Defendants”).

       2.        I make this declaration in support of the Clearview Defendants’ opposition to

Plaintiff David Mutnick’s motion for preliminary injunction (the “Motion”). The facts set forth

herein are true of my own personal knowledge, and if called as a witness, I could and would

competently testify thereto.

       3.        On May 4, 2020, along with my Partner David Saunders and an associate, Emma

O’Connor, I participated in a phone call with Scott Drury, counsel for Plaintiff. During that call,

I explained to Mr. Drury that as part of its ongoing evaluation of its business operations, Clearview

was in the process of taking actions that I believed mooted the relief sought by Plaintiff’s Motion.



                                                 1
   Case: 1:20-cv-00512 Document #: 56-3 Filed: 05/06/20 Page 2 of 2 PageID #:534




I invited Mr. Drury to let me know if there were any additional steps that he believed were

necessary for Clearview to take in order to moot the Motion.

       4.      Following that phone call, Plaintiff and I engaged in e-mail correspondence related

to Plaintiff’s Motion and the Clearview Defendants’ pending motion to dismiss or in the

alternative, to transfer. Attached as Exhibit 1 is a true and accurate copy of an e-mail chain dated

May 4, 2020, which includes an e-mail from me to Scott Drury, replying to an e-mail Mr. Drury

had sent me earlier that same day.

       5.      Attached as Exhibit 2 is a true and accurate copy of an e-mail dated May 5, 2020,

from Mr. Drury to me responding to my May 4, 2020, e-mail from Exhibit 1.

       6.      Attached as Exhibit 3 is a true and accurate copy of an email dated May 6, 2020,

from me to Mr. Drury responding to his May 5, 2020, email from Exhibit 2.



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct. Executed on May 6, 2020.

New York, New York
May 6, 2020

                                                         _________________________________
                                                          Lee S. Wolosky




                                                 2
